department of the treasury internal_revenue_service washington d c date number release date cc tege eb ec cor-107455-00 uilc internal_revenue_service national_office chief_counsel_advice memorandum for candice v cromling earned_income_tax_credit program manager from subject acting assistant chief_counsel employee_benefits claiming previously denied earned_income_credit due to invalid social_security numbers this chief_counsel_advice responds to your memorandum dated date requesting advice regarding amending form_1040 u s individual_income_tax_return in cases where the earned_income_credit eic has been denied due to the use of a social_security_number ssn that does not meet the requirements of sec_32 of the internal_revenue_code because this advice will be distributed to the field offices it constitutes conduit chief_counsel_advice subject_to disclosure under sec_6110 of the code chief_counsel_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent issue may a taxpayer who otherwise met the requirements of sec_32 of the code for a taxable_year but whose claim for the eic was denied for that year for failure to have an ssn that met the requirements of sec_32 claim the eic for the taxable_year on an amended federal_income_tax return if the taxpayer is issued an ssn that meets the requirements of sec_32 after the close of the taxable_year conclusion a taxpayer who otherwise met the requirements of sec_32 for a taxable_year but whose claim for the eic was denied for that year for failure to have an ssn that met the requirements of sec_32 may claim the eic for the taxable_year on an amended_return if the taxpayer is issued an ssn that meets the requirements of sec_32 after the close of the year the taxpayer may claim the eic for the taxable_year at any time within the statute_of_limitations on claims for credit or refund of an overpayment under sec_6511 the same result occurs if it is the taxpayer’s spouse or qualifying_child who is issued an ssn that meets the requirements of sec_32 after the close of the taxable_year facts situation x and y file a form_1040 for year with a filing_status of married_filing_jointly and claim the eic the eic is denied solely because y does not have an ssn that meets the requirements of sec_32 after the year return is filed y receives an ssn that meets the requirements of sec_32 situation x a single parent has a child who is a qualifying_child under sec_32 x files a form_1040 for year and claims the eic on the basis of her qualifying_child the eic is denied solely because the qualifying_child does not have an ssn that meets the requirements of sec_32 after the year return is filed the qualifying_child receives an ssn that meets the requirements of sec_32 law and analysis sec_32 of the code allows the eic in the case of an eligible_individual an eligible_individual is defined in sec_32 under sec_32 an eligible_individual means any individual who has a qualifying_child for the taxable_year sec_32 of the code sets forth the requirements of a qualifying_child under sec_32 an eligible_individual need not have a qualifying_child if the individual meets other requirements sec_32 provides that no credit shall be allowed under sec_32 to an eligible_individual who does not include on his or her income_tax return for the taxable_year the individual’s taxpayer_identification_number tin and if the individual is married within the meaning of sec_7703 the spouse’s tin sec_32 provides in pertinent part that a qualifying_child is not taken into account unless the taxpayer includes the name age and tin of the qualifying_child on the taxpayer’s return for the taxable_year sec_32 provides that solely for purposes of sec_32 and sec_32 a tin means a social_security_number issued to an individual by the social_security administration other than a social_security_number issued pursuant to clause ii or that portion of clause of iii that relates to clause ii of section c b i of the social_security act the internal_revenue_service restructuring and reform act of p l amended sec_32 and sec_32 to clarify that the identification requirement is a requirement for claiming the eic rather than an element of the definition of eligible_individual or qualifying_child see s rep no 105th cong 2nd sess thus a taxpayer can be an eligible_individual without having been issued an ssn that meets the requirements of sec_32 the plain language of sec_32 and sec_32 requires only that the ssn as defined in sec_32 of the taxpayer taxpayer’s spouse and qualifying_child be on the return there is no requirement that the taxpayer taxpayer’s spouse or qualifying_child have an ssn as defined in sec_32 before the close of the taxable_year there is also no requirement that the return on which the ssn is reported and the eic is claimed be an original timely filed return thus the eic can be claimed on an amended_return however a return claiming the eic is subject_to the statute_of_limitations on claims for credit or refund of an overpayment under sec_6511 situation when x and y filed their year federal_income_tax return y did not have an ssn that met the requirements of sec_32 therefore their claim for the eic was denied once y receives an ssn that meets the requirements of sec_32 x and y may file an amended federal_income_tax return for year and claim the eic for that year provided that the statute_of_limitations has not expired situation section c concerns wage and self-employment records section c b i applies to the assigning of ssns clause i pertains to aliens lawfully admitted to the united_states and entitled to engage in employment in the united_states clause ii pertains to individuals who apply for or receive benefits fully or partially funded with federal funds including children on whose behalf benefits are claimed by another person clause iii pertains to individuals when it appears that the individual could have been but was not assigned a number under clause i or ii when x filed her year federal_income_tax return x’s qualifying_child did not have an ssn that met the requirements of sec_32 therefore her claim was denied when the child receives an ssn that meets the requirements of sec_32 x can file an amended federal_income_tax return for year and claim the eic on the basis of her qualifying_child provided the statute_of_limitations has not expired if you have any further questions please call mary oppenheimer acting assistant chief_counsel employee_benefits by mark schwimmer senior technician reviewer cc tege eb
